      Case 4:17-cv-02020-MWB Document 57 Filed 07/10/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID BELL, et al.,                               No. 4:17-CV-02020

           Plaintiffs,                            (Judge Brann)

     v.

MATTHEW R. FARRELL, et al.,

          Defendants.

                                   ORDER

     AND NOW, this 10th day of July 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Plaintiffs’ Motion in Limine, Doc. 44, is DENIED WITH

           PREJUDICE.

     2.    Defendants’ Omnibus Motion in Limine, Doc. 42, is GRANTED IN

           PART AND DENIED IN PART, per the below.

     3.    Defendants’ motion to preclude Plaintiffs from offering evidence

           concerning Plaintiff David Bell’s lost wages is DENIED WITH

           PREJUDICE.

           a.     Defendants’ motion to preclude Plaintiffs from offering

                  evidence concerning Plaintiff David Bell’s lost earning capacity

                  is GRANTED.
Case 4:17-cv-02020-MWB Document 57 Filed 07/10/20 Page 2 of 2




    b.    Defendants’ motion to preclude Plaintiffs from offering the

          specific and discrete expert opinion testimony from Craig

          Wilkenfeld, M.D. that “the injuries to Plaintiff Bell’s spleen,

          which required surgery, related to the severity of the impact of

          the crash, which in turn caused atrial fibrillation and heart

          injury with attendant future medical risks” is DENIED WITH

          PREJUDICE.

    c.    Defendants’ motion to preclude Craig Wilkenfeld, M.D.’s

          testimony as cumulative to the testimony of Tariq Rahman,

          M.D. is DENIED WITHOUT PREJUDICE.




                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge




                               -2-
